TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00129-CR



                             Corinne Chapa Klinzmann, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR-2010-289, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Corinne Chapa Klinzmann has filed a notice of appeal from her conviction

following a plea of guilty to the offense of burglary of a habitation. See Tex. Penal Code Ann. § 30.02

(West 2011). The district court has certified that this is a plea-bargain case, Klinzmann has no right

of appeal, and Klinzmann has waived the right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

Accordingly, we dismiss the appeal.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed

Filed: August 28, 2012

Do Not Publish